DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 have been rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards “performing a transaction” as indicated in the preamble, which is an abstract idea of organizing human activity. Claims recite  which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as blockchain, signature blockchain, and other types like root block merely uses a computer as a tool to perform an abstract idea. Specifically, the  perform the steps or functions of  as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The mathematical operations of signature do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Amorphous
Further, under BRI, the steps of “receiving,” “verifying,” and “responsive to…receiving” are not performed by any device. See MPEP 2106 (requiring BRI prior to entering 2-Step Framework and showing flowchart). Put another way, the instant claim is a method claim—neither a device nor a system—wherein the method claim steps are being performed by no device. Applicant seeks to tell computer to just-do-it or seeks to claim end-results using results oriented language. See MPEP 2106.05(f) (mere instruction to apply).
It is clear that Applicant, following BRI of the claim elements, does not seek to limit themselves to any particular machine in any way shape or form. See MPEP 2106.04 (monopolization). For example, instant Spec. (0008) allows for “omni-directional” communication. Additionally, the Spec. (0009) allows for amorphous use of “various roles” at “various points.” Further still, FIG. 1’s “Services Core” (which the claim is not even limited to) is just a cloud that limitless takes inputs from any or all users in any way shape and form without the disclosing of technical detail. MPEP 2106.05(f) (requiring “how a solution is accomplished”). Fig 1. is reproduced below.

    PNG
    media_image1.png
    842
    1223
    media_image1.png
    Greyscale


Applicant’s Characterization of Own Invention
According to Youtube Video by Velo Labs “Introducing Velo Labs and the Velo Protocol” and an article produced by Velo Labs “An introduction to Velo Labs” there exists only business solutions. For example, in the article Section “What is Velo Labs solving?”, the problem to be solved relates to business problems, not technical. Said article discloses: 
Velo Labs’ Federated Credit Exchange Network, powered by the Velo Protocol, is a foundation upon which financial services providers are able to construct real-world applications in service of today’s increasingly complex user and business landscape.
By using the Velo Protocol, Velo Labs’ partners can issue digital credits pegged to any fiat currency for use in their day-to-day operations. This gives partners the ability to conveniently transact with businesses across the globe, without necessitating fiat deposits in every market. Additionally, because the number of VELO tokens collateralizing these digital credits are automatically rebalanced as the value of VELO tokens fluctuates on the open market, partners are protected from default and overcollateralization scenarios. This approach also sidesteps the issues of market volatility that plague the adoption of blockchain solutions.
An introduction to Velo Labs at p. 5 (emphasis added).
Looking for an inventive step over the prior art, instant Spec. at 0001-0002 offers no guidance as to the state of the art, nor this there any improvement to computer to technology found. Simply put, financial solutions are not technical solutions.

Applicant’s Characterization at EPO by Attorney
Further still, Examiner points to EPO correspondence on 19th April 2022 signed by Russell Sessford. On p. 3, Applicant writes—by and through their representative—that the present solution1 “seeks to provide technical improvements in relation to communications between financial institutions to enable transaction to be performed in a manner which enables simpler and more effective understanding of the progress of the transaction for the parties involved.” (Examiner’s emphasis.) For similar reasons, Examiner submits there is no improvement to computer technology.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a  to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the  performs the steps or functions of . These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent Claims
Dependent claims 2-3 further describe the abstract idea of organizing human activity. Claim 2 just specifies a specific type of transaction. Claim 3 just lists data into a block. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “responsive to verifying the root block signature, receiving a certificate having one of a plurality of types, the plurality of types including [(i)] a root block, [(ii)] a root entity create transaction, [(iii)] a block transaction, [(iv)] a transaction, wherein the transaction type includes a self-signed root entity transaction….” 
Spec. at page 15 discloses: “The root entity create transaction is the only transaction type that can be self-signed.” (Emphasis added.) 
For claim construction for method claims, Examiner is relying on Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) which is cited in MPEP 2111.04(II) (contingent limitations).
Under BRI, the breadth of the claims is at odds with the Spec., since the claims do not necessarily include the (ii) root entity create transaction per the language of “having one”. 
By counter example, the claims may limit the type to (iv) “a transaction” but then the language of self-signed root entity transaction being limited would not have support in the Spec. since it is only the (ii) root entity create transaction that is capable of this.2 Simply put, the implicating clause attempts to impose a limitation on “the transaction type,” not the “root entity create transaction.”

Claim Language
Improper Reading/Reading Limitations from Spec. into Claims
responsive…receiving a certificate having one of a plurality of types, the plurality of types including a root block, a root entity create transaction, a block transaction, and a transaction, wherein the transaction type includes a self-signed root entity create transaction;

responsive…receiving a certificate having one of a plurality of types, the plurality of types including a root block, a root entity create transaction, a block transaction, and a transaction, wherein the root entity create transactionis a self-signed root entity create transaction;3



Claims 2 and 3 are rejected as each depends on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New Terminology Not Apparent
Local Root Signature
Claim 1 recites: “verifying that a root block signature of the peer matches local root signature.” The Examiner is privileging the four corners of the Specification for claim construction. MPEP 2111. A review of the Specification shows the language “local root” or “local root signature” does not have a textual anchoring in light of the Spec. The closest language appears to come from p. 22 which discloses in relevant parts: “This transaction updates global state by canonizing local transactions. For a Block Transaction to be valid, it must be signed by the majority of Block Agent Entities in the blockchain.” While the language of “local” and “signed” does appear in p. 22, there is no mention of “root.”
As such, it is clear that that Applicant has some type of new terminology as held in MPEP 2173.05(a) which, while balancing the inherent limitations of language, fails to have sufficient precision to place the public on notice.
Further, Examiner should consider the prior art when ascertaining new terminology. MPEP 2173.05(a)(II) (comparing “claimed invention with the prior art when new terms are used that do not appear in the prior art”). NISTIR 8202 by Yaga by the National Institution of Standards and Technology is admitted by the Examiner into the record. The language of “root” appears on p. 15 and p. 53 (glossary), which may refer to Merkle Tree and the series of hashes which define the Root=hash(H4, H5). There is no mention of “local root” however. As such, it is clear that this is a new term with a sufficiently precise definition.
Further still, the language of “local root signature” is not proceeded with an article such as “a” to form “a local root signature.” In addition to the findings above, the lack of article only adds to the obfuscation. As such, the claim language is indefinite under alternative or joint grounds.
Dependents 2-3 are rejected accordingly as each depends on claim 1.

Transaction Link
Claim 3 recite: “a Transaction Link.” This language has (12) instances in the Spec.; however, this is only in a Field Code and the description only has hex values. There is no explanation in the Spec. As such, this new terminology has no metes and bounds as it is not found in the prior art of Yaga. A snippet is reproduced below from the Spec. at p. 69 (Examiner’s highlighting). Compare p. 69, Item Payer Address (showing address).

    PNG
    media_image2.png
    928
    828
    media_image2.png
    Greyscale


Antecedent Basis
Claim 1 recites the limitation "the transaction type" in the “responsive” element.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “transaction type” is referred back to “the plurality of types” since the “the plurality of types” refers to certificates, not transactions. Further still, Examiner notes that not all the “plurality of types” are transactions. For example, the “type” may be a “root block” which is not a transaction.

Unclear Scope
Claim 1 recites: “responsive to verifying the root block signature, receiving a certificate having one of a plurality of types, the plurality of types including [(i)] a root block, [(ii)] a root entity create transaction, [(iii)] a block transaction, [(iv)] a transaction, wherein the transaction type includes a self-signed root entity transaction….” Spec. at page 15 discloses: “The root entity create transaction is the only transaction type that can be self-signed.” (Emphasis added.) 
For claim construction for method claims, Examiner is relying on Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) which is cited in MPEP 2111.04(II) (contingent limitations).
Under BRI, the breadth of the claims is at odds with the Spec., since the claims do not necessarily include the (ii) root entity create transaction per the language of “having one”. 
As such, it is unclear whether the “transaction type” is to include more than one type or whether or not the transaction must include the root entity create transaction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Bonneau at SoK: Research Perspectives and Challenges for Bitcoin and Cryptocurrencies.
The instant claim is a method claim. MPEP 2111.04 (citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)) holds that language that is “makes optional but does not require steps to be perform” may not have a limiting factor. For the third element, the language of “having one of a plurality of types” is optional language and what need be taught need be only one of the elements within the list. Art is applied as follows.
Regarding claim 1 Bonneau teaches:
receiving a connection request from a peer (p. 106 (disclosing signatures from Alice to Bob and disclosing “[v]erifying a transaction”); see also p. 105 (“peer-to-peer”), p. 108 (on peer to peer comm.)); 
verifying that a root block signature of the peer matches local root signature (p. 106 (disclosing signatures from Alice to Bob and disclosing “[v]erifying a transaction”), p. 107 (Nakamoto consensus), p. 119 (“publish a Merkle root” on blockchain)); 
(Note: Spec. at p. 8 discloses: “A Block is a special type of certificate describing a Block level transaction….”)
responsive to verifying the root block signature (pp. 106-107, 119), receiving a certificate having one of a plurality of types, the plurality of types including a root block, a root entity create transaction, a block transaction, and a transaction (p. 106 (disclosing signatures from Alice to Bob and disclosing “[v]erifying a transaction”), p. 107 (Nakamoto consensus), p. 119 (“publish a Merkle root” on blockchain)), wherein the transaction type includes a self-signed root entity create transaction (p. 106 (disclosing signatures from Alice to Bob and disclosing “[v]erifying a transaction”), p. 107 (Nakamoto consensus), p. 119 (“publish a Merkle root” on blockchain));
(Note: Spec. at pp. 7-8 lends a discussion on artifact.)
updating the blockchain (p. 106 (disclosing signatures from Alice to Bob and disclosing “[v]erifying a transaction”), p. 107 (Nakamoto consensus), p. 119 (“publish a Merkle root” on blockchain))…

Additionally, the language “to include a new artifact via an artifact creation transaction” is nonfunctional descriptive material as the artifact is data on the blockchain and is not functionally related to the substrate as it is merely printed within a block. See instant Spec. at p. 8 (explaining that “a Block is…a container of Transactions.”) (emphasis added); see also instant Spec. at p. 15 (“The block transaction is special in that it is both a container of transactions, and it has multiple signers.”) (same).
As the claim is a method claim, Examiner is relying on Nehls.
The data in the “block” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential) (being directed to method).
The Board in Nehls found no evidence that the sequence ID numbers functionally affect the process of comparing a target sequence to a database. Id. at 1888. The sequence ID numbers, the Board concluded, are merely information being manipulated by a computer, and do not affect how the method of the prior art is performed. Id. In the instance application, as in Nehls, “artifact” similarly has no effect on the function of the steps of the claimed method.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(b) as being anticipated by US20170287090A1 Hunn as evidenced by Yaga NIST.IR.8202.
Hunn teaches:
receiving a connection request from a peer (0031 (peer to peer computing), 0067 (same), 0055, 0067); 
verifying that a root block signature of the peer matches local root signature (Fig. 9 (showing Merkle Root), Fig. 10 (showing Merkle DAG); Fig. 19 (showing Merkle Root Hash); 0036 (disclosing “Merkle links” and disclosing “signing the state update”), 0104, 0109 (disclosing DAG and disclosing “sign the state”)); 
(Note: Spec. at p. 8 discloses: “A Block is a special type of certificate describing a Block level transaction….”)
responsive to verifying the root block signature, receiving a certificate having one of a plurality of types, the plurality of types including a root block, a root entity create transaction, a block transaction, and a transaction, wherein the transaction type includes a self-signed root entity create transaction (0007, 0031, 0067);
updating the blockchain (Fig. 9 (showing three events of event 1, 2, and 3 and showing “Change Metadata” accordingly); 0032 (“updates”)) to include a new artifact via an artifact creation transaction (0032 “Contract state updates”, 0039 (explaining how updates take place)).
While Hunn alone is sufficient to place Applicant on Notice pursuant to §132, Examiner is alternatively or jointly entering in Yaga as supplemental and non-teaching as this is §102, not §103. Yaga is not used for obviousness as this is §102.
Yaga is used in a non-teaching manner as supplementary, see MPEP 2131.01, 2124 (posting), in order to understand how Hunn is working. See generally Chapter 4 Consensus Models.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20170287090A1 Hunn in view of Office Notice I.
Regarding claim 2 Hunn teaches: the transaction (0007, 0031, 0067).
Hunn however does not teach unique identifier for a transaction type. (Spec. at p. 16 denotes this as an identifier for a transaction.)
However, digital values and unique identifiers. A range of values from 0x000 to 0xfff (or from zero to 4095 in base-10 form) in hex form is old and well known. Further, the number of place holders or length of the bits can be easily expanded to accommodate a range as needed. As such, 52a7f0fb-8a6b-4d03-86a5-7f612fcf7eff is taught.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify any data in the blockchain of Hunn and embedded more data of a type of transaction in order to convey information to a human read.
In view of the motivation of conveying human readable information above the Examiner concludes as follows:
The examiner has considered the remaining language, see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data in the “transaction” in claim 1 of “UUID” in claim 2 is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in reference of Hunn because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 3 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20170287090A1 Hunn in view of Office Notice II.
Hunn teaches a Transaction Timestamp (0123 (time), 0126 (time)) and a Signature (0137). Hunn additionally teaches States (Fig. 14B; 0109-0111).
Jointly or alternatively, per the claim language, all the elements/limitations recites are part of “field types”. Page 10 of the instant Spec. is reproduced in relevant parts below with annotations as highlights added to “field types”.

    PNG
    media_image3.png
    835
    873
    media_image3.png
    Greyscale

Specifically, p. 10 discloses: “The rest of the field types are available for user-defined fields, which are specific for a given transaction type.” MPEP 2111.05 provides examples, for claim construction, and holds “where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system…no functional relationship exists.” Since the field types convey information to a “user,” there exists no relationship to the substrate.
Therefore, the following language is not entitled to patentable weight: “a Certificate Version, a Transaction Timestamp, a Crypto Suite identifying a cryptographic suite used for this certificate, a Certificate Type, a Transaction Identifier, a Transaction Link, a Transaction Type, an Artifact Identifier, a Previous State, a Next State, a Signer Identifier, and a Signature.” To the extent that any of the field values do indeed functionally relate to the blockchain and do not merely convey readable information, Examiner shifts onus to Applicant.
Jointly or alternatively for the language remaining (“a Certificate Version….a Crypto Suite identifying a cryptographic suite used for this certificate, a Certificate Type, a Transaction Identifier, a Transaction Link, a Transaction Type, an Artifact Identifier, a Previous State, a Next State, a Signer Identifier….”), Examiner takes office notice regarding:
versions of digital items;
standards and versions of cryptography;
labeling certifcates;
identifiers for transactions,
identifiers for users; and
past and future states.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in reference of Hunn because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Additionally, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in reference of Hunn because in order to allow for contracts to have a plurality of clauses to be used for flexibility. Hunn at 0003-0004.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
62337c88980f5d6ac2c81232_Velo_Litepaper (Assignee’s Writings)
62337c88055856644c9c5031_Velo_Whitepaper_EN (Assignee’s Writings)
An introduction to Velo Labs _ Velo Labs (Assignee’s Writings)
Youtube Video Introducing Velo Labs and the Velo Protocol (Assignee’s Video from Youtube Channel)
An_Overview_of_Blockchain_Technology_Architecture_Consensus_and_Future_Trends by Zheng et cl. (consensus models explanation) 
On Scalability Of Blockchain (Chapter 2 discloses details for Consensus)
EPO Attorney Arguments 19 April 2022 EPO attorney makes a number of material arguments which may relates to the materiality of patentability here at PTO:
p. 3 points to [0028]4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner acknowledges the scope of the claims are different (p. 3 of Rm.) before the EPO. However, the scope of the claims is narrower. Therefore, it follows that the instant broader claim will implicate 101 under the same line of reasoning.
        2 Examiner, in the alternative, in entering a 112(b) below.
        3 As to the form but not substance, it would have been sufficient to say “wherein the root entity create transaction is self-signed” as opposed to the more verbose “wherein the root entity create transaction is a self-signed root entity create transaction.”
        4 There is no formal para. 0028. EPO attorney was just counting down paragraph from the last one that was labeled.